

EXHIBIT 10.1


EXECUTIVE VICE PRESIDENT, PEOPLESCOUT
EXECUTIVE EMPLOYMENT AGREEMENT



This Employment Agreement (“Agreement”) is between Brannon Lacey (“Executive”)
and TrueBlue, Inc. or a TrueBlue, Inc. subsidiary, affiliate, related business
entity, successor, or assign (collectively “TrueBlue” or “Company”) and is
effective as of September 11, 2020.


I.COMPENSATION AND POSITION.
A.Employment.
Executive wishes to be employed with Company, and Company wishes to employ
Executive as an Executive Vice President, PeopleScout under the terms and
conditions stated in this Agreement. Additionally, Executive will have access to
company-wide confidential and propriety information, including strategic
planning information, which is vital to the ability of Company and its
affiliates to compete in all of its locations. Executive’s entering into this
Agreement is a condition of continued employment and continued access to such
materials. Valuable consideration, including without limitation, the mutual
covenants and promises contained herein, and the terms of Section II.A.2, is
provided to Executive to enter this Agreement, the sufficiency of which is
expressly acknowledged.
B.Effective Date.
The terms and conditions of this Agreement shall become effective as of the date
written above, provided that Executive has voluntarily accepted and executed
Company’s Non-Competition Agreement (provided herewith). Acceptance and
execution of Company’s Non-Competition Agreement is a condition of continued
employment and is a condition precedent to the enforceability of this Agreement.
C.Title and Compensation.


    1.    Title. Executive’s title shall be Executive Vice President,
PeopleScout. Executive may also have additional Company or Company affiliate
titles. Executive’s title is subject to change and shall be set forth in the
Executive’s record with Company’s Human Resources department. Executive shall
have such responsibilities, duties and authority as are customarily assigned to
such position and shall render services as directed. These responsibilities,
duties and authority are as outlined in the executive job description as
contained in the Human Resources file and given to Executive prior to
commencement of employment.


2.    Annual Base Salary. Executive will receive a salary in the gross amount in
accordance with the terms and conditions of the offer letter (“Offer Letter”)
attached hereto as Exhibit A, which shall be on file with Company’s Human
Resources department. This position is a salaried position which is exempt under
the Fair Labor Standards Act and relevant state law. This salary is in
compensation for all work performed by Executive. Executive warrants and
acknowledges that Executive is not entitled to “overtime” pay. Company may
withhold from any amounts payable under this Agreement all federal, state, city
or other taxes as Company is required to withhold pursuant to any applicable
law, regulation or ruling and other customary and usual deductions.


3.    Bonus and Equity Awards. Executive will be eligible for an On-Hire Cash
Bonus, an Annual Bonus, an On-Hire Equity Award and Future Equity Awards in
accordance with the
EVP Employment Agreement             1

--------------------------------------------------------------------------------



terms and conditions of the Offer Letter. The Bonus Plan and all aspects of
bonus compensation may be changed at the discretion of the Compensation
Committee and/or the Board of Directors.

D.Benefits.


    1.    General. Executive shall be entitled to all benefits offered generally
to Executives of Company in accordance with the terms of the Offer Letter.


2.    Health & Welfare Benefits. Executive shall be entitled to all health and
welfare benefits offered generally to employees of Company.


    3.    Paid Time Off. Executive shall be entitled each year during
Executive’s employment to the number of vacation days outlined in the Offer
Letter.


    4.     Business Expenses. Business expenses will be reimbursed in accordance
with Company policies.


II.TERMS AND CONDITIONS.


A.Employment.


        1.    Employment at Will. Company and Executive agree that Executive’s
employment is not for any specific or minimum term or duration, and that subject
to Section II(A)(2) of this Agreement, the continuation of Executive’s
employment is subject to the mutual consent of Company and Executive, and that
it is terminable at will, meaning that either Company or Executive may terminate
the employment at any time, for any reason or no reason, with or without cause,
notice, pre-termination warning or discipline, or other pre- or post-termination
procedures of any kind. Executive acknowledges and agrees that any prior
representations to the contrary are void and superseded by this Agreement, and
that Executive may not rely on any future representations to the contrary,
whether written or verbal, express or implied, by any statement, conduct,
policy, handbook, guideline or practice of Company or its employees or agents.
Nothing in this Agreement creates any right, contract or guarantee of continued
or a length of term period of employment or gives Executive the right to any
particular level of compensation or benefits and nothing in this Agreement
should be construed as such. The parties agree that any decision maker who is
charged with reviewing disputes surrounding Executive’s employment shall reject
any legal theory, whether in law or in equity, that is claimed to alter at-will
employment, unless such theory cannot be waived as a matter of law.


2.    Post Termination Payments.


(a)    In the event of termination of Executive’s employment for any or no
reason or with or without Cause, by either Company or Executive, or if
Executive’s employment ends due to the death or disability of Executive,
Executive shall be paid unpaid wages, and unused vacation earned through the
termination date.


        (b)    Provided that Executive’s employment does not end due to
Executive’s death or disability, if Company terminates Executive’s employment
without Cause as defined in this Agreement, or Executive terminates employment
with Good Reason as defined in this Agreement, subject to the conditions set
forth below, in addition to the amounts described in Sections II(A)(2)(a),
Executive shall be provided with the following as the sole remedy for such
termination, subject to withholding:


EVP Employment Agreement         2

--------------------------------------------------------------------------------



(i)separation payments equal to twelve (12) months of base monthly salary in
effect for Executive on the termination date to be paid on the Company’s
customary payroll schedule beginning after the revocation period has lapsed for
the release requirement in Section II(A)(2)(c), with the actual period of
receipt of such payments being referred to as the “Severance Period”; and
            (ii)    accelerated vesting in any previously awarded restricted
stock and other equity based awards as if Executive had worked for Company for
twelve (12) months after Executive’s termination date, subject to any
performance criteria, and provided that any options or other equity awards that
are not exercised within the time periods for exercise set forth in the
applicable plan, sub-plan or grant agreement, shall expire in accordance with
the terms of such plan, sub-plan or grant agreement, as this accelerated vesting
will not extend or otherwise delay the time period for exercising an option or
other equity award.
    (c)    As a condition precedent to being entitled to receive the benefits
set forth in Section II(A)(2)(b), within twenty-one (21) days of Executive’s
termination, Executive must (i) sign and deliver and thereafter not revoke a
release in the form of Exhibit B to this Agreement in accordance with its terms
or a form otherwise acceptable to Company; (ii) be and remain in full compliance
with all provisions of Section III and IV of this Agreement; and (iii) be and
remain in full compliance with Company’s Non-Competition Agreement and any other
covenants with Company entered into by Executive. Company shall have no
obligation to make any payments or provide any benefits to the Executive
hereunder unless and until the effective date of the waiver and release
agreement, as defined therein.


3.    Cause.


(a)    For the purpose of this Agreement, “Cause,” as used herein, means any of
the following (alone or in combination):


(b)    Executive is convicted of or takes a plea of nolo contendere to a crime
involving dishonesty, fraud or moral turpitude;


(c)    Executive has engaged in any of the following: (i) fraud, embezzlement,
theft or other dishonest acts, (ii) unprofessional conduct, (iii) gross
negligence related to the business or (iv) other conduct that is materially
detrimental to the business as determined in the reasonable business judgment of
Company;


(d)    Executive materially violates a significant Company policy (as they may
be amended from time to time), such as policies required by the Sarbanes-Oxley
Act, Company’s Drug Free Workplace Policy or Company’s EEO policies, and does
not cure such violation (if curable) within twenty (20) days after written
notice from Company;


(e)    Executive willfully takes any action that significantly damages the
assets (including tangible and intangible assets, such as name or reputation) of
Company;


(f)    Executive fails to perform Executive’s duties in good faith or Executive
persistently fails to perform Executive’s duties, and does not cure such
failures within ten (10) days after written notice from Company or, if notice
and cure have previously taken place regarding a similar failure to perform, if
the circumstance recurs;


(g)    Executive uses or discloses (or allows others to use or disclose)
Confidential Information, as defined in this Agreement, without authorization;
or
EVP Employment Agreement         3

--------------------------------------------------------------------------------





    (h)     Executive breaches this Agreement in any material respect and does
not cure such breach (if curable) within twenty (20) days after written notice
from Company or, if notice and cure have previously taken place regarding a
similar breach, if a similar breach recurs.


A termination of employment by the Employer for one of the reasons set forth in
Section II. 3(a)-(h) above will not constitute cause unless, within the 60-day
period immediately following the occurrence of such event, Employer has given
written notice to Executive specifying in reasonable detail the event or events
relied upon for such termination and Executive has not remedied such event or
events within twenty (20) days of the receipt of such notice.


4.     Good Reason. For the purpose of this Agreement, “Good Reason,” as used
herein, means:


(a) any material breach of this Agreement by Company which, if curable, has not
been cured within twenty (20) days after Company has been given written notice
of the need to cure the breach;


(b) a substantial reduction of responsibilities assigned to Executive, provided
that Company fails to remedy such reduction within twenty (20) days after being
provided written notice thereof from Executive that Executive objects to the
same; or


(c) a reduction in Executive’s base salary, other than as part of an
across-the-board salary reduction generally imposed on employees of Company,
provided that Company fails to remedy such reduction(s) within twenty (20) days
after being provided written notice thereof from Executive that Executive
objects to the same.


A termination of employment by the Executive for one of the reasons set forth in
Section II. 4(a)-(c) above will not constitute Good Reason unless, within the
60-day period immediately following the occurrence of such Good Reason event,
Executive has given written notice to Company specifying in reasonable detail
the event or events relied upon for such termination and Company has not
remedied such event or events within twenty (20) days of the receipt of such
notice.
B.Dispute Resolution; Arbitration; Exigent Relief.


Company and Executive agree that any claim arising out of or relating to this
Agreement, or the breach of this Agreement, or Executive’s application,
employment, or termination of employment, shall be submitted to and resolved by
binding arbitration under the Federal Arbitration Act. Company and Executive
agree that all claims shall be submitted to arbitration including, but not
limited to, claims based on any alleged violation of Title VII or any other
federal or state laws; claims of discrimination, harassment, retaliation,
wrongful termination, compensation due or violation of civil rights; or any
claim based in tort, contract, or equity. Any arbitration between Company and
Executive will be administered by the American Arbitration Association under its
Employment Arbitration Rules then in effect. The award entered by the arbitrator
will be based solely upon the law governing the claims and defenses pleaded and
will be final and binding in all respects. Judgment on the award may be entered
in any court having jurisdiction. Company agrees to pay for the arbiter’s fees
where required by law.


Executive understands that if Executive has breached the Confidentiality
Agreement, or any other section herein, Company may seek an injunction, or other
relief as may be appropriate, against Executive.
EVP Employment Agreement         4

--------------------------------------------------------------------------------



C.Duty of Loyalty.


Executive agrees to devote all time that is reasonably necessary to execute and
complete Executive’s duties to Company. During the time necessary to execute
Executive’s duties, Executive agrees to devote Executive’s full and undivided
time, energy, knowledge, skill, and ability to Company’s business, to the
exclusions of all other business and sideline interests. Because of the
agreement in the preceding sentence, during Executive’s employment with Company,
Executive also agrees not to be employed or provide any type of services,
whether as an advisor, consultant, independent contractor or otherwise in any
capacity elsewhere unless first authorized, in writing, by a proper
representative of Company. In no event will Executive allow other activities to
conflict or interfere with Executive’s duties to Company. Executive agrees to
faithfully and diligently perform all duties to the best of Executive’s ability.
Executive recognizes that the services to be rendered under this Agreement
require certain training, skills, and experience, and that this Agreement is
entered into for the purpose of obtaining such service for Company. Upon
request, Executive agrees to provide Company with any information which
Executive possesses and which will be of benefit to Company. Executive agrees to
perform Executive’s duties in a careful, safe, loyal and prudent manner.
Executive agrees to conduct him/herself in a way which will be a credit to
Company’s reputation and interests, and to otherwise fulfill all fiduciary and
other duties Executive has to Company.


Executive represents and warrants that Executive has been in full compliance
with all prior covenants Executive has entered into protecting Company’s
Confidential Information.
D.Reimbursement.


If Executive ever possesses or controls any Company funds (including, without
limitation, cash and travel advances, overpayments made to Executive by Company,
amounts received by Executive due to Company’s error, unpaid credit or phone
charges, excess sick or vacation pay, or any debt owed Company for any reason,
including misuse or misappropriation of company assets), Executive will remit
them to Company corporate headquarters in Tacoma, Washington daily for the
entire period of Executive’s possession or control of such Company funds unless
directed otherwise in writing. At any time upon request, and at the time when
Executive’s employment ends for any reason, even without request, Executive
shall fully and accurately account to Company for any Company funds and other
property in Executive’s possession or control. If Executive fails to do so,
Executive hereby authorizes Company (subject to any limitations under applicable
law) to make appropriate deductions from any payment otherwise due Executive
(including, without limitation, Executive’s paycheck, salary, bonus,
commissions, expense reimbursements and benefits), in addition to all other
remedies available to Company.
E.Background Investigation and Review of Company Property.


        1.    Executive agrees that at any time during employment Company may,
subject to any applicable legal requirements, investigate Executive’s background
for any relevant information on any subject which might have a bearing on job
performance including, but not limited to, employment history, education,
financial integrity and credit worthiness, and confirm that Executive has no
criminal record during the last ten years. Executive shall sign any and all
documents necessary for Company to conduct such investigation. For this purpose,
Executive specifically authorizes Company to obtain any credit reports,
background checks and other information which may be useful. Executive
acknowledges and, except as may be limited by applicable law, agrees to abide at
all times by the terms of Company’s drug and alcohol policy. Executive
understands that failure to comply with Company’s policies, including its drug
and alcohol policies, may result in termination of employment.
EVP Employment Agreement         5

--------------------------------------------------------------------------------





        2.    Executive acknowledges and agrees that unless otherwise expressly
prohibited by law, Company has the complete right to review, inspect and monitor
all Company property, including, without limitation, email, voicemail, and
computer property of Company, and to review, inspect and monitor Executive’s use
of the internet or other computer related transmission of information including,
without limitation, the identity and use of USB and other computer related
drives. Executive acknowledges that Executive has no expectation of privacy in
Company’s property, including, without limitation, email, voicemail, and
computer property.
III.CONFIDENTIAL INFORMATION.
A.Non-Disclosure and Non-Use and other Protection of Confidential Information.


    1.    In connection with Executive’s duties, Executive may have access to
some or all of Company’s “Confidential Information,” whether original,
duplicated, computerized, memorized, handwritten, or in any other form, and all
information contained therein, including, without limitation: (a) the ideas,
methods, techniques, formats, specifications, procedures, designs, strategies,
systems, processes, data and software products which are unique to Company;
(b) all of Company’s business plans, present, future or potential customers or
clients (including the names, addresses and any other information concerning any
customer or client), marketing, marketing strategies, pricing and financial
information, research, training, know-how, operations, processes, products,
inventions, business practices, databases and information contained therein, its
wage rates, margins, mark-ups, finances, banking, books, records, contracts,
agreements, principals, vendors, suppliers, contractors, employees, applicants,
Candidates, skill sets of applicants, skill sets of Candidates, marketing
methods, costs, prices, price structures, methods for calculating and/or
determining prices, contractual relationships, business relationships,
compensation paid to employees and/or contractors, and/or other terms of
employment, employee evaluations, and/or employee skill sets; (c) the content of
all of Company’s operations, sales and training manuals; (d) all other
information now in existence or later developed which is similar to the
foregoing; (e) all information which is marked as confidential or explained to
be confidential or which, by its nature, is confidential or otherwise
constitutes the intellectual property or proprietary information of Company;
and/or (f) any of Company’s “trade secrets”. For the purposes of this Section
III, all references to, and agreements regarding, Confidential Information or
Confidential Information of Company also apply to Confidential Information
belonging to any affiliate of Company, and to any confidential or proprietary
information of third party clients that Company has an obligation to keep
confidential. Employee’s covenants in this Section III shall protect affiliates
and clients of Company to the same extent that they protect Company.
Confidential Information shall not include any portion of the foregoing which
(i) is or becomes generally available to the public in any manner or form
through no fault of Executive, or (ii) is approved for Executive’s disclosure or
use by the express written consent of the General Counsel or Chief Financial
Officer of Company.
        2.    Executive agrees and acknowledges that all Confidential
Information is to be held in confidence and is the sole and exclusive property
of Company and/or its affiliates or clients. Executive recognizes the importance
of protecting the confidentiality and secrecy of Confidential Information.
Executive agrees to use Executive’s best efforts to protect Confidential
Information from unauthorized disclosure to others. Executive understands that
protecting Confidential Information from unauthorized disclosure is critically
important to Company’s success and competitive advantage, and that the
unauthorized use or disclosure of Confidential Information would greatly damage
Company. Executive recognizes and agrees that taking and using Confidential
Information, including trade secrets, by memory is no different from taking it
on paper or in some other tangible form, and that all of such conduct is
prohibited. Executive agrees that, prior to use or disclosure, Executive will
request
EVP Employment Agreement         6

--------------------------------------------------------------------------------



clarification from Company’s legal department if Executive is at all uncertain
as to whether any information or materials are Confidential Information.


        3.    During Executive’s employment and in perpetuity after the
termination of Executive’s employment for any or no cause or reason, Executive
agrees: (a) not to use (or allow others to wrongfully use) any Confidential
Information for the benefit of any person (including, without limitation,
Executive’s benefit) or entity other than Company; and (b) not to, except as
necessary or appropriate for Executive to perform Executive’s job
responsibilities, disclose (or allow others to wrongfully disclose) any
Confidential Information to others or download or make copies of any
Confidential Information without Company’s written consent, or remove any such
records from the offices of Company except for the sole purpose of conducting
business on behalf of Company. If at any time Executive ever believes that any
person has received or disclosed or intends to receive or disclose Confidential
Information without Company’s consent, Executive agrees to immediately notify
Company.


        4.    At any time during Executive’s employment upon Company’s request,
and at the end of Executive’s employment with Company, even without Company’s
request, Executive covenants, agrees to, and shall immediately return to
Company, at its headquarters in Tacoma, Washington, all Confidential Information
as defined herein, and all other material and records of any kind concerning
Company’s business, and all other property of Company that Executive may possess
or control.


        5.    At all times, Executive agrees not to directly or indirectly take,
possess, download, allow others to take or possess or download, provide to
others, delete or destroy or allow others to delete or destroy, any of Company’s
Confidential Information or other property, other than in the normal course of
business.


        6.    Executive agrees that these covenants are necessary to protect
Company’s Confidential Information, and Company’s legitimate business interests
(including, without limitation, the confidentiality of Company’s business
information and other legitimate interests), in view of Executive’s key role
with each branch of Company and its affiliates and the extent of confidential
and proprietary information about the entire Company and its affiliates and
clients to which Executive has information. Company and Executive agree that the
provisions of this Section III do not impose an undue hardship on Executive and
are not injurious to the public; that they are necessary to protect the business
of Company and its affiliates and clients; that the nature of Executive’s
responsibilities with Company under this Agreement and Executive’s former
responsibilities with Company provide and/or have provided Executive with access
to Confidential Information that is valuable and confidential to Company; that
Company would not continue to employ Executive if Executive did not agree to the
provisions of this Section III; that this Section III is reasonable in its terms
and that sufficient consideration supports this Agreement, including, without
limit, this Section III.


        7.    The covenants set forth above are independent of any other
provision of this Agreement. Executive agrees that they will be enforceable
whether or not Executive has any claim against Company. Executive and Company
agree that this Agreement should be interpreted in the way that provides the
maximum protection to Company’s Confidential Information.


        8.    Executive acknowledges that if Executive violates any of the
foregoing covenants, the damage to Company will be such that Company is not
likely to be made whole with a monetary award. Therefore, Executive agrees that
if Executive violates or threatens to violate any such covenant, Company will be
entitled to a temporary restraining order, a preliminary injunction and/or a
permanent injunction, in addition to any and all other legal or equitable
remedies available under law and equity. Executive understands that if Executive
violates any of the foregoing covenants, Company may
EVP Employment Agreement         7

--------------------------------------------------------------------------------



seek a restraining order, injunction, or other legal or equitable relief as may
be appropriate, against Executive.


        9.    Executive represents and warrants that Executive has been in full
compliance with the provisions protecting Company’s Confidential Information as
set forth in any previous agreement with Company herein and in the
Non-Competition Agreement, as well as all other terms and conditions of any
previous agreement with Company.


        10.     Executive agrees to notify Company (Human Resources) if
Executive becomes aware that others are using, wrongfully disclosing,
downloading, making copies of, taking, possessing, deleting or destroying
confidential information.
B.Other Employers and Obligations.


        1.    Executive represents to Company that Executive is not subject to
any restriction or duties under any agreement with any third party or otherwise
which will be breached by employment with Company, or which will conflict with
Company’s best interests or Executive’s obligations under this Agreement.
Executive agrees to notify Executive’s supervisor promptly in the event
Executive or other employees is/are solicited for employment by any competitor
of Company.


        2.    Executive warrants that Executive’s employment with Company will
not violate any contractual obligations with other parties. Executive will not
use during Executive’s employment with Company nor disclose to Company any
confidential or proprietary information or trade secrets from any former or
current employers, principals, partners, co-venturers, customers or suppliers,
and will not bring onto Company’s premises any unpublished document or any
property belonging to any such person or entities without their consent.
Executive will honor any non-disclosure, proprietary rights, or other
contractual agreements with any other person or entity and has disclosed to
Company any such agreements that may bear on employment with Company. Executive
agrees to tell any prospective new employer about this Agreement and its terms.
IV.ASSIGNMENT OF INVENTIONS.


A.    Inventions Assignment.


Executive will make prompt and full disclosure to Company, will hold in trust
for the sole benefit of Company, and does assign exclusively to Company all
right, title and interest in and to any and all inventions, discoveries,
designs, developments, improvements, copyrightable material and trade secrets
(collectively herein “Inventions”) that Executive solely or jointly may
conceive, develop, author, reduce to practice or otherwise produce during
Executive’s employment with Company.


B.    Outside Inventions.


Executive’s obligation to assign shall not apply to any Invention about which
Executive can prove all the following: (a) it was developed entirely on
Executive’s own time; (b) no equipment, supplies, facility, services or trade
secret information of Company was used in its development; (c) it does not
relate (i) directly to the business of Company or its affiliates or (ii) to the
actual or demonstrably anticipated business, research or development of Company
or its affiliates; and (d) it does not result from any work performed by
Executive for Company or its affiliates. Executive shall attach a list of all
existing Inventions meeting these requirements to this Agreement.
EVP Employment Agreement         8

--------------------------------------------------------------------------------



V.COMPLIANCE WITH LAWS AND COMPANY’S CODE OF CONDUCT.


A.    Commitment to Compliance.


Company is committed to providing equal employment opportunity for all persons
regardless of race, color, gender, creed, religion, age, marital or family
status, national origin, citizenship, mental or physical disabilities, veteran
status, ancestry, citizenship, HIV or AIDS, sexual orientation,
on-the-job-injuries, or the assertion of any other legally enforceable rights,
or other protected status under applicable law. Equal opportunity extends to all
aspects of the employment relationship, including hiring, transfers, promotions,
training, termination, working conditions, compensation, benefits, and other
terms and conditions of employment. Company is likewise committed to ensuring
that employees are accurately paid for all hours worked.


B.    Duty to Comply with the Law.


Executive agrees to and shall comply with all federal, state and local laws and
regulations, including, without limit, equal employment opportunity laws and
wage and hour laws. Executive agrees to and shall immediately notify Company if
Executive becomes aware of a violation of the law, or suspects a violation of
the law has or will occur. Executive acknowledges that Executive may be held
personally liable for intentional violations.


C.    Duty to Comply with Company’s Code of Conduct.


Executive acknowledges and agrees that it is Executive’s duty to be familiar
with Company’s Code of Conduct, and to comply with all of its respective
provisions.
VI.MISCELLANEOUS.
A.Integration.


Except with respect to Company’s Non-Competition Agreement, Change-in-Control
Agreement, and Indemnification Agreement: (i) no promises or other
communications made by either Company or Executive are intended to be, or are,
binding unless they are set forth in this Agreement; and (ii) this Agreement
contains the entire agreement between the parties and replaces and supersedes
any prior agreements, including previous employment agreement(s). This Agreement
may not be modified except by a written instrument signed by an appropriate
officer of Company and by Executive. This Agreement will be binding upon
Executive’s heirs, executors, administrators and other legal representatives.
B.Choice of Law.


Company and Executive agree that this Agreement and all interpretations of the
provisions of this Agreement will be governed by the laws of the State of
Washington, without regard to choice of law principles.
C.Venue and Consent to Jurisdiction.


Where the parties have mutually waived their right to arbitration in writing or
have not sought to enforce their right to compel arbitration, or where a
temporary and/or preliminary or permanent injunction may be necessary to protect
the interests of either party, Executive and Company hereby irrevocably and
unconditionally submit to the jurisdiction of the Washington State Superior
Court for Peirce County or
EVP Employment Agreement         9

--------------------------------------------------------------------------------



the United States District Court, Western District of Washington at Tacoma, or
to any court in any location where Executive is threatening to breach or is
engaged in breaching the Agreement; Executive and Company consent to submit to
venue and personal jurisdiction of the courts identified herein, and agree to
waive any claim that any such suit, action, or proceeding has been brought in an
inconvenient forum. Executive and Company agree that the choice of venue lies
solely in the discretion of the Company.
D.No Wavier of Rights.


A waiver by Company of the breach of any of the provisions of this Agreement by
Executive shall not be deemed a waiver by Company of any subsequent breach, nor
shall recourse to any remedy hereunder be deemed a waiver of any other or
further relief or remedy provided for herein. No waiver shall be effective
unless made in writing and signed by the General Counsel our Chief Compliance
Officer of Company. Agreement shall be enforceable regardless of claim Executive
may have against Company.


E.Severability.


The provisions of this Agreement are intended to be severable from each other.
No provision will be invalid because another provision is ruled invalid or
unenforceable. If any provision in this Agreement is held to be unenforceable in
any respect, such unenforceability shall not affect any other provision of this
Agreement and shall be re-written to provide the maximum effect consistent with
the intent of the provision.


F.Binding Effect and Assignability.


This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, personal representatives, successors,
assigns, affiliated entities, and any party-in-interest. Executive agrees and
understands that, should Company be acquired by, merge with, or otherwise
combine with another corporation or business entity, the surviving entity will
have all rights to enforce the terms of this Agreement as if it were Company
itself enforcing the Agreement. Company reserves the right to assign this
Agreement to its affiliates, an affiliated company or to any successor in
interest to Company’s business without notifying Executive, and Executive hereby
consents to any such assignment. All terms and conditions of this Agreement will
remain in effect following any such assignment. Notwithstanding the foregoing,
Executive may not assign this Agreement.
G.Non-Disparagement.
At all times during the Executive’s employment with Company and following
termination of that employment by either Executive or Company, Executive will
not publicly disparage Company or its Subsidiaries or any of their respective
directors, officers or employees. Executive will not be in breach of this
provision by providing information as required by law or legal compulsion.
H.Survival.


Notwithstanding any provision of this Agreement to the contrary, the parties’
respective rights and obligations under Sections II (A), (B) and (D), III, IV,
and VI do and shall survive any termination of the Executive’s employment and/or
the assignment of this Agreement by Company to any successor in interest or
other assignee.
EVP Employment Agreement         10

--------------------------------------------------------------------------------



I.Section 409A of the Internal Revenue Code of 1986.


1.    To the extent applicable, it is intended that this Agreement comply with
or be exempt from the provisions of Section 409A of the Internal Revenue Code of
1986 (“Section 409A”). This Agreement will be construed and administered in a
manner consistent with Section 409A. Notwithstanding any other provision of this
Agreement, payments provided under this Agreement may only be made upon an event
and in a manner that complies with Section 409A or an applicable exemption. Any
payments under this Agreement that may be excluded from Section 409A either as
separation pay due to an involuntary separation from service or as a short-term
deferral shall be excluded from Section 409A to the maximum extent possible. For
purposes of Section 409A, each installment payment provided under this Agreement
shall be treated as a separate payment. Any payments to be made under this
Agreement upon a termination of employment shall only be made if such
termination of employment constitutes a “separation from service” under Section
409A. Notwithstanding the foregoing, the Company makes no representations that
the payments and benefits provided under this Agreement comply with Section 409A
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Executive on
account of non-compliance with Section 409A.


2.    Notwithstanding any other provision of this Agreement, if at the time of
the Executive’s termination of employment, he is a “specified employee”,
determined in accordance with Section 409A, any payments and benefits provided
under this Agreement that constitute “nonqualified deferred compensation”
subject to Section 409A that are provided to the Executive on account of his
separation from service shall not be paid until the first payroll date to occur
following the six-month anniversary of the Executive’s termination date
(“Specified Employee Payment Date”). The aggregate amount of any payments that
would otherwise have been made during such six-month period shall be paid in a
lump sum on the Specified Employee Payment Date without interest and thereafter,
any remaining payments shall be paid without delay in accordance with their
original schedule. If the Executive dies during the six-month period, any
delayed payments shall be paid to the Executive’s estate in a lump sum upon the
Executive’s death.


3.    To the extent required by Section 409A, each reimbursement or in-kind
benefit provided under this Agreement shall be provided in accordance with the
following:


(a)    the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during each calendar year cannot affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year.


(b)    any reimbursement of an eligible expense shall be paid to the Executive
on or before the last day of the calendar year following the calendar year in
which the expense was incurred; and


(c)    any right to reimbursements or in-kind benefits under this Agreement
shall not be subject to liquidation or exchange for another benefit.
J.Attorney’s Fees.


In any suit or proceeding to enforce the terms of this Agreement Executive and
Company agree that the prevailing party in any such dispute shall be paid and
indemnified by the non-prevailing party for and against all expenses of every
nature and character incurred by in pursuing such suit or proceeding including,
without limitation, all reasonable attorneys’ fees, costs and disbursements.
EVP Employment Agreement         11

--------------------------------------------------------------------------------



K.Headings for Convenience Only.


The headings used in this Agreement are intended for convenience or reference
only and will not in any manner amplify, limit, modify or otherwise be used in
the construction or interpretation of any provision of this Agreement.
References to Sections are to Sections of this Agreement. Any reference in this
Agreement to a provision of a statute, rule or regulation will also include any
successor provision thereto.
EXECUTIVE ACKNOWLEDGES AND AGREES THAT EXECUTIVE HAS READ AND UNDERSTANDS THIS
AGREEMENT, THAT EXECUTIVE HAS BEEN GIVEN AN OPPORTUNITY TO CONSULT WITH LEGAL
COUNSEL CONCERNING THE TERMS OF THIS AGREEMENT, AND THAT EXECUTIVE AGREES TO THE
TERMS OF THIS AGREEMENT.


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.



EXECUTIVECOMPANYBy:/s/ Brannon LaceyBy:/s/ Todd GilmanName:Brannon
LaceyName:Todd GilmanDate:9/25/2020Title:SecretaryDate:9/28/2020

By signing this Agreement, I accept and acknowledge that I will abide by the
terms and conditions of this Agreement. I agree and understand that nothing in
this Agreement shall confer any right with respect continuation of employment by
Company, nor shall it interfere in any way with my right or Company’s right to
terminate my employment at any time, with or without cause.
EVP Employment Agreement         12

--------------------------------------------------------------------------------



EXHIBIT A


(OFFER LETTER)
image21.jpg [image21.jpg]
August 15, 2020


Brannon Lacey
Austin, TX


Dear Brannon:


It is my pleasure to extend the following offer of employment to you on behalf
of TrueBlue, Inc. We trust that your knowledge, skills and experience will be a
valuable asset to our organization. Please note that this offer is based upon
the following terms:


Position:    President, PeopleScout
Reporting to:    Patrick Beharelle, CEO
Location:    Remote
Base Salary:    $465,000 annually ($17,884.62 per pay period) paid on a
bi-weekly basis and subject to applicable taxes. This is an exempt position.
Annual Bonus Target:    $ 465,000 (100% at target, of base salary)
Annual Equity Grant:    $ 465,000 (100% of base salary)
Annual Compensation Target:    $1,395,000


One-time equity grants:        $450,000 (RS stock award vesting equally over 3
years)
One-time cash payment:    $450,000 (Paid in full after the completion of 3 years
of service)


Start Date:    September 11, 2020


Executive Bonus Plan: You will be eligible to participate in our executive bonus
plan. For 2020, you will be eligible for a pro-rated bonus based on your time in
position and successful completion of your MBO’s. Your MBO’s will be agreed upon
prior to the end of September 2020. In 2021, your plan has a target payout of
100% of your base salary. The bonus plan is based on a combination of company
and individual performance as follows:


•38% Individual MBO’s
•31% TrueBlue revenue vs. the revenue of our pre-determined peer group
•31% PeopleScout EBITDA attainment
•2021 targets - TBD


EVP Employment Agreement         13

--------------------------------------------------------------------------------



One-time Equity Grant: You will receive a one-time award of restricted shares
having a value of $450,000. The number of shares you receive will be based on
the award value divided by the average closing price of our stock during the 60
trading days prior to the Grant Date. Shares will be granted on the first
trading day of the month following your start date (“Grant Date”). These
restricted shares will vest equally each year on anniversary of the Grant Date
over three years per the terms of the grant agreement


One-time Cash Payment: You will receive a one-time cash payment of $450,000.
This will be paid in full after the completion of 3 years of service.


Annual Equity Grant: You will be eligible for an annual equity award of 100% of
base salary. The award is currently comprised of restricted shares (50%) and
performance share units (50%). Annual equity grants are typically granted in
February and actual award values and equity components are subject to the
approval of the Compensation Committee. Your first annual grant will be issued
in February of 2021. Restricted shares will vest equally over three years on the
anniversary date of the grant and per the terms of the grant agreement.
Performance share units cliff vest after the completion of the 3- year cycle,
pending return on equity performance.


Post Termination Benefits: You will be entitled to separation payments of 12
months after termination date. In addition, you will receive accelerated vesting
of any previously awarded equity awards as though you had worked for the company
for 12 months past the termination date. Additional information and conditions
will be provided in your employment agreement, which will be sent as a separate
document prior to close of business on August 17, 2020.


Health & Welfare Benefits: You will be eligible to enroll in the health benefits
program beginning on your 3rd day of employment. Your benefits will be effective
on your first day of employment.


Employment and Related Agreements: Upon your acceptance of this offer of
employment, you will receive your employment agreements (Employment Agreement,
Non-Competition Agreement, Indemnity Agreement, and Change in Control Agreement
as applicable). You acknowledge the salary and equity awards described herein
offer additional consideration for these agreements. Nothing in this offer
letter itself is intended to be a contract of employment or a promise of
specific treatment in specific situations unless expressly set forth herein, nor
does this offer letter change your employment at-will status if you accept it.
Subject to the terms of your Employment Agreement with the Company should you
accept this offer, the Company reserves the right to modify your compensation,
duties, reporting relationship, title or continued employment as circumstances
dictate.










EVP Employment Agreement         14

--------------------------------------------------------------------------------

















Brannon, we look forward to the opportunity of a mutually rewarding employment
relationship. If you have any questions regarding this offer letter, please
contact me.


Sincerely,


/s/ Patrick Beharelle
Patrick Beharelle
Chief Executive Officer, TrueBlue


I have read and accept the terms of this employment offer.


        

/s/ Brannon Lacey8/18/2020SignatureDate

    
    


EVP Employment Agreement         15

--------------------------------------------------------------------------------





EXHIBIT B


(SAMPLE) RELEASE OF CLAIMS




This Release of Claims (“Release”) is hereby executed by ___________________
(“Executive”) in accordance with the Employment Agreement between Executive and
Company___________, Inc. (“Employer”), dated _____________________ (“Employment
Agreement”).
    
RECITALS


A.    Employer and Executive are parties to the Employment Agreement.


B.    The Employment Agreement provides for certain payments and benefits to
Executive upon termination of Executive’s employment under certain
circumstances, provided that Executive signs and delivers to Employer upon such
termination a Release in substantially the form of this Release, and does not
revoke the same.


C.    Executive desires for Employer to make payments in accordance with the
Employment Agreement and therefore executes this Release.


TERMS


1.    Waiver, Release and Covenant. On behalf of Executive and Executive’s
marital community, heirs, executors, administrators and assigns, Executive
expressly waives, releases, discharges and acquits any and all claims against
Employer and its present, former and future affiliates, related entities,
predecessors, successors and assigns, and all of their present, former and
future officers, directors, stockholders, employees, agents, partners, and
members, in their individual and representative capacities (collectively
“Released Parties”) that arise from or relate to Executive’s employment with
Employer and/or the termination of such employment (“Released Claims”). This
waiver and release includes any and all Released Claims (including claims to
attorneys’ fees), damages, causes of action or disputes, whether known or
unknown, based upon acts or omissions occurring or that could be alleged to have
occurred before the execution of this Release. Released Claims include, without
limitation, claims for wages, employee benefits, and damages of any kind
whatsoever arising out of any: contract, express or implied; tort;
discrimination; wrongful termination; any federal, state, local or other
governmental statute or ordinance, including, without limitation, Title VII of
the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act, as amended (“ADEA”); the Americans with
Disabilities Act of 1990, the Rehabilitation Act of 1973; the Family and Medical
Leave Act; the Employee Retirement Income Security Act of 1974, including but
not limited to claims under Company-sponsored severance and termination pay
plans, if any; and any other legal limitation on the employment relationship.
Executive also covenants and promises never to file, press or join in any
complaint or lawsuit for personal relief or any amounts of any nature based on
any Released Claim and agrees that any such claim, if filed by Executive, shall
be dismissed, except that this covenant and promise does not apply to any claim
of Executive challenging the validity of this Release in connection with claims
arising under the ADEA and/or the Older Workers’ Benefit Protection Act of 1990
(“OWBPA”). Executive represents and warrants that he is the sole owner of all
Released Claims and has not assigned, transferred, or otherwise disposed of
Executive’s right or interest in those matters. Notwithstanding the foregoing,
this waiver and release does not apply to claims that arise after the date that
the release is executed, claims to
EVP Employment Agreement         16

--------------------------------------------------------------------------------



vested benefits under ERISA, workers’ compensation claims or any other claims
that may not be released under this Release in accordance with applicable law.


2.    Acknowledgment of Sufficiency of Consideration. Executive acknowledges and
agrees that in the absence of Executive’s execution of this Release, Employer is
not obligated to provide Executive with the payment and benefits described in
Section II(A)(2)(b) of the Employment Agreement, and that the payment and
benefits set forth in Section II(A)(2)(b) of the Employment Agreement are
adequate consideration for the covenants and release herein.


3.    Covenants and Obligations under Employment Agreement. Nothing in this
Release supersedes or restricts any obligations that Executive owes to Employer,
including, without limitation, the obligation to protect Employer’s interests in
Confidential Information and trade secrets and inventions under the Employment
Agreement and/or under applicable law, and/or Company’s Non-Competition
Agreement executed by Executive. Executive agrees to comply with all covenants
that Executive has entered into with Company.
4.    Non-Disparagement. At all times during the Executive’s employment with
Company and following termination of that employment by either Executive or
Company, Executive agrees not to make any statements, written or verbal, or
cause or encourage others to make any statements, written or verbal, including
but not limited to any statements made via social media, on websites or blogs,
that defame, disparage the Company or its Subsidiaries or any of their
respective directors, officers or employees. Executive will not be in breach of
this provision by providing information as required by law or legal compulsion.


    Executive further understands and agrees that this paragraph is a material
provision of this Agreement and that any breach of this paragraph shall be a
material breach of this Agreement, and that the Company would be irreparably
harmed by violation of this provision.


5.     Disclosure. Executive acknowledges and warrants that s/he is not aware
of, or that s/he has fully disclosed to the Company, any matters for which
Executive was responsible or which came to Executive’s attention as an employee
of the Company that might give rise to, evidence, or support any claim of
illegal conduct, regulatory violation, unlawful discrimination, or other cause
of action against the Company.


6.    Company Property. All records, files, lists, including computer generated
lists, data, drawings, documents, equipment and similar items relating to the
Company’s business that Executive generated or received from the Company remains
the Company’s sole and exclusive property. Executive agrees to promptly return
to the Company all property of the Company in his/her possession. Executive
further represents that s/he has not copied or caused to be copied, printout, or
caused to be printed out any documents or other material originating with or
belonging to the Company. Executive additionally represents that s/he will not
retain in her/his possession any such documents or other materials.


7.     Review and Revocation Period. Executive has a period of seven (7)
calendar days after delivering the executed Release to Employer to revoke the
Release. To revoke, Executive must deliver a notice revoking Executive’s
agreement to this Release to the CEO of Employer. This Release shall become
effective on the eighth day after delivery of this executed Release by Executive
to Employer (“Effective Date”), provided that Executive has not revoked the
Release. Employer shall have no obligation to provide Executive with any payment
or benefits as described in Section 6 of the Employment Agreement if Executive
revokes this Release.


EVP Employment Agreement         17

--------------------------------------------------------------------------------



8.    Governing Law. This Release shall be interpreted in accordance with the
law of the State of Washington, without regard to the conflicts of law
provisions of such laws.


9.    Severability. If any provision of this Release constitutes a violation of
any law or is or becomes unenforceable or void, then such provision, to the
extent only that it is in violation of law, unenforceable or void, shall be
deemed modified to the extent necessary so that it is no longer in violation of
law, unenforceable or void, and such provision will be enforced to the fullest
extent permitted by law. If such modification is not possible, such provision,
to the extent that it is in violation of law, unenforceable or void, shall be
deemed severable from the remaining provisions of this Release, which shall
remain binding.


10.    Knowing and Voluntary Agreement. Executive hereby warrants and represents
that (a) Executive has carefully read this Release and finds that it is written
in a manner that he understands; (b) Executive knows the contents hereof; (c)
Executive has been advised to consult with Executive’s personal attorney
regarding the Release and its effects and has done so; (d) Executive understands
that Executive is giving up all Released Claims and all damages and disputes
that have arisen before the date of this Release, except as provided herein;
(e) Executive has had ample time to review and analyze this entire Release; (f)
Executive did not rely upon any representation or statement concerning the
subject matter of this Release, except as expressly stated in the Release;
(g) Executive has been given at least twenty-one (21) days to consider this
Release and seven (7) days to revoke this Release; (h) Executive understands the
Release’s final and binding effect; (i) Executive has signed this Release as
Executive’s free and voluntary act.




11.    Arbitration and Venue. Employer and Executive agree that any claim
arising out of or relating to this Release of Claims, or the breach of this
Release of Claims, shall be submitted to and resolved by binding arbitration
under the Federal Arbitration Act, except for claims where a temporary and/or
preliminary or permanent injunction may be necessary to protect the interests of
Company, or the employee.  Employer and Executive agree that all claims shall be
submitted to arbitration including, but not limited to, claims based on any
alleged violation of Title VII or any other federal or state laws; claims of
discrimination, harassment, retaliation, wrongful termination, compensation due
or violation of civil rights; or any claim based in tort, contract, or equity. 
Any arbitration between Employer and Executive will be administered by the
American Arbitration Association under its Employment Arbitration Rules then in
effect.  The award entered by the arbitrator will be based solely upon the law
governing the claims and defenses pleaded, and will be final and binding in all
respects.  Judgment on the award may be entered in any court having
jurisdiction.  In any such arbitration, neither Executive nor Employer shall be
entitled to join or consolidate claims in arbitration or arbitrate any claim as
a representative or member of a class.  Employer agrees to pay for the arbiter’s
fees where required by law.  Where the parties have mutually waived their right
to arbitration in writing or have not yet sought to enforce their right to
compel arbitration, venue for any legal action in connection with this Release
of Claims will be limited exclusively to the Washington State Superior Court for
Pierce County, or the United States District Court for the Western District of
Washington at Tacoma. Executive and Company agrees to submit to the personal
jurisdiction of the courts identified herein, and agrees to waive any objection
to personal jurisdiction in these courts including but not limited to any claim
that any such suit, action or proceeding has been brought in an inconvenient
forum.




END OF EXHIBIT B
(SAMPLE) RELEASE OF CLAIMS


EVP Employment Agreement         18